Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al (US Pub. 2003/00741741; hereinafter Fu).

As per claim 1, Fu discloses a method of quality control for a 3D printing system [Fig. 2, 4A; para 0060; perform quality assurance; a three-dimensional printer 17], the method comprising: 

scanning a 3D reference phantom with a scanning device thereby producing one or more scanned images of the 3D reference phantom [Fig. 2; para 0047; “… (i) three-dimensionally scan an ear canal of a subject or a positive or negative mold of the ear canal of the subject, …”; “… (ii) generate scan data that digitally describe a shape of at least a portion of the shape of the ear canal.”; Fig. 4A;  scanner 23];

importing the one or more scanned images into modeling software [Fig. 2; para 0047-0048; “This scan data may take the form of a point cloud data file with each data point being identified by its Cartesian coordinates. The data files may be provided …”; “As illustrated by Block 200, preferred automated operations are then performed to generate a three-dimensional digital model of a hearing-aid shell, preferably with receiver hole and vent, from the scan data.”]; 

generating a 3D model of the 3D reference phantom in the modeling software [Fig. 2; para 0048, 0050-0060; generating a three-dimensional digital model]; 

printing a printed 3D phantom on a 3D printer in communication with the modeling software [Fig. 2, 4A; para 0021-0022, 0047-0048, 0050-0060; clearly printing on a 3D printer with the help of a software]; 

comparing a size of at least one geometric feature of the printed 3D phantom to a size of a corresponding at least one geometric feature of the 3D reference phantom [Fig. 2A, 3A-3D; para 0011-0012, 0050-0051, 0148, 0152; verified by comparing]; and 

upon comparing the size of the at least one geometric feature of the printed 3D phantom to the size of the corresponding at least one geometric feature of the 3D reference phantom, determining at least one of a geometric accuracy, a resolution, and a shape fidelity of the 3D printing system [abstract; Fig. 2; para 0011-0012, 0049-0051, 0148; performing quality assurance].

As per claim 2, Fu discloses wherein the 3D reference phantom comprises a plurality of line-pair groups [Fig. 18-21].

As per claim 3, Fu discloses wherein the plurality of line-pair groups include different sized openings [Fig. 18-21].

As per claims 4 and 6, Fu discloses wherein the scanning device is at least one of a CT scanner, a micro CT scanner, an optical imager, and an x-ray machine [Fig. 4A; para 0060; Holdsworth – para 0033, 0035].

As per claim 5, Fu discloses wherein comparing the size of the at least one geometric feature of the printed 3D phantom to the size of the corresponding at least one geometric feature of the 3D reference phantom comprises imaging the printed 3D phantom and the 3D reference phantom [Fig. 2A, 3A-3D; para 0011-0012, 0050-0051, 0148, 0152; verified by comparing]; and creating a visual map illustrating measured differences between the printed 3D phantom and the 3D reference phantom [para 0059; enable a CAD tool operator to visually align or Holdsworth – Fig. 10; para 0006, 0037; a vector map].

As per claim 7, Fu discloses wherein comparing the size of the at least one geometric feature of the printed 3D phantom to the size of the corresponding at least one geometric feature of the 3D reference phantom comprises manually measuring the size of the at least one geometric feature of the printed 3D phantom and the size of the corresponding at least one geometric feature of the 3D reference phantom [Fig. 2A, 3A-3D; para 0011-0012, 0050-0051, 0148, 0152; verified by comparing].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US Pub. 2003/00741741; hereinafter Fu) in view of Holdsworth et al (US Pub. 2015/03091491; hereinafter Holdsworth).

As per claim 8, Fu discloses a method of producing a patient-specific part using a 3D printing system [abstract; Fig. 4A; producing a hearing-aid device for a specific patient], the method comprising: 

scanning a portion of a patient's body with a scanning device thereby producing one or more images of the portion of the patient's body [Fig. 2; para 0047; “… (i) three-dimensionally scan an ear canal of a subject or a positive or negative mold of the ear canal of the subject, …”; “… (ii) generate scan data that digitally describe a shape of at least a portion of the shape of the ear canal.”]; 

importing the one or more images into modeling software [Fig. 2; para 0047-0048; “This scan data may take the form of a point cloud data file with each data point being identified by its Cartesian coordinates. The data files may be provided …”; “As illustrated by Block 200, preferred automated operations are then performed to generate a three-dimensional digital model of a hearing-aid shell, preferably with receiver hole and vent, from the scan data.”]; 

printing, with a 3D printer, a printed 3D model of the portion of the patient's body [Fig. 2, 4A; para 0021-0022, 0047-0048, 0050-0060; clearly printing on a 3D printer]; 

scanning the printed 3D model of the portion of the patient's body with the scanning device thereby producing one or more images of the printed 3D model [para 0011-0012, 0050, 0148; scanning the printed hearing-aid shell]; 

registering the one or more images of the printed 3D model to the 3D model in the modeling software [para 0142; registering multiple scans of a subject ear canal or mold]; 

calculating a geometric difference between the one or more images of the printed 3D model and the 3D model in the modeling software on a point-by-point basis [Fig. 2A, 3A-3D; para 0011-0012, 0050-0051, 0148, 0152; verified by comparing]; and 

determining if the calculated geometric difference between the one or more images of the printed 3D model and the 3D model in the modeling software are within a pre-determined tolerance [abstract; Fig. 2; para 0011-0012, 0049-0051, 0148; performing quality assurance].

Though Fu does not specifically disclose regarding segmenting the one or more images to form a segmented set of images, it is well known in the art. However, Holdsworth (in the same field of endeavor) clearly discloses regarding image segmenting [abstract; para 0005-0006, 0014, 0045; segmentation]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to quality assurance in 3D printing.

As per claim 9, Fu discloses wherein the scanning device is at least one of a CT scanner, a micro CT scanner, an optical imager, and an x-ray machine [Fig. 4A; para 0060; Holdsworth – para 0033, 0035].

As per claim 10, Fu discloses wherein the step of printing the 3D model of the portion of the patient's body includes adding patient-identifying information to the printed 3D model [para 0140, 0153; “The detailing operations may also include adding bar code, serial number and other identifying information to the digital model of the shell surface.”].

As per claim 11, Fu discloses wherein the method further comprises cleaning a portion of the 3D printed model with a liquid [para 0005]. 

As per claim 12, Fu discloses wherein the step of calculating the geometric difference between the one or more images of the printed 3D model and the 3D model in the modeling software is performed by overlaying the segmented set of images with the scans from the printed 3D model [para 0142; claim 32].

As per claim 13, Fu discloses wherein the method comprises testing the accuracy of the printer by comparing the one or more images of the 3D printed model to the 3D model in the modeling software and comparing the images on a point by point basis [Fig. 2A, 3A-3D; para 0011-0012, 0050-0051, 0148, 0152; verified by comparing; quality assurance].



Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Short summary of the cited prior art by the examiner in the PTO-892 form but not used in the rejection above.
A. US-7050876 discloses methods, apparatus and computer program products provide efficient techniques for designing and printing shells of hearing-aid devices with a high degree of quality assurance and reliability and with a reduced number of manual and time-consuming production steps and operations.
B. US-7328080 discloses providing an efficient method of performing quality assurance by enabling a comparison between a digital model of a hearing-aid shell and a digital model of a printed and scanned hearing-aid shell. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by the examiner in the prior office action.